PER CURIAM.
This is a single-issue sentencing appeal. Viewing the record as a whole, we conclude that the district court could support-ably find — as it did — that the prosecutor’s decision not to move for an additional re*5duction in the defendant’s offense level for timely acceptance of responsibility, see USSG § 3El.l(b), was neither irrational nor motivated by an unconstitutional reason. The decision was, therefore, within the prosecutor’s wide discretion, see, e.g., United States v. Beatty, 538 F.3d 8, 15 (1st Cir.2008), and the district court did not err in refusing to compel the prosecutor to make such a motion.
We need go no further. On this basis, we summarily affirm the defendant’s sentence. See 1st Cir. R. 27.0(c).

Affirmed.